J.M. Johnson, J.
¶42 (dissenting) — I must reiterate my dissent articulated in State v. Varnell, 162 Wn.2d 165, 170 P.3d 24 (2007). Here, William Jensen actively solicited a fellow inmate to kill four members of his family. Each murder or attempted murder would have constituted a separate crime. See RCW 9A.32.030(1)(a). It should not matter if Jensen solicited one person to kill four family members or four people to kill four family members. Our legislature has provided it is the number of potential victims that determines the units of prosecution for solicitation.
¶43 Here, Jensen solicited a fellow inmate to murder four members of his family. The inmate agreed to kill three of them, but not the youngest victim. Jensen then made a solicitation to a different person he believed was working with the inmate and offered additional money to murder the youngest victim as well. A jury convicted Jensen of four counts of solicitation to commit first degree murder.
¶44 I would defer to the jury. In my opinion, the majority mistakenly applies principles surrounding conspiracy, an entirely separate crime and statute. Where there are four potential victims and four potential crimes (each a murder), the legislature provided for four separate counts of solici*960tation. I believe this to be consistent with the statutory-language and intent of RCW 9A.28.030(1), while also providing proper protection for each potential victim and substantially higher disincentive for hiring for multiple murders. I would uphold the jury conviction on all four counts of solicitation of first degree murder and respectfully dissent.